FILED
                             NOT FOR PUBLICATION                            NOV 23 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARIA ACELA ARECHIGA-PENA,                       No. 13-71944
AKA Sara Leticia Perales,
                                                 Agency No. A047-319-188
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Maria Acela Arechiga-Pena, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision pretermitting her application for cancellation of

removal under 8 U.S.C. § 1229b(a). We have jurisdiction under 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law. Monet v. INS, 791 F.2d 752, 753

(9th Cir. 1986). We deny the petition for review.

      Arechiga-Pena concedes that under controlling precedent lawful permanent

resident status granted by fraud or mistake is void ab initio. See Shin v. Holder,

607 F.3d 1213, 1217 (9th Cir. 2010) (“Although the facts of [prior cases] involve

acts of personal fraud or misrepresentation, their holdings broadly deem all grants

of LPR status that were not in substantive compliance with the immigration laws to

be void ab initio.”); Monet, 791 F.2d at 753 (“Admission is not lawful if it is

regular only in form. The term ‘lawfully’ denotes compliance with substantive

legal requirements, not mere procedural regularity[.]” (citation and quotation

marks omitted)). We decline Arechiga-Pena’s request to limit that precedent to

cases where permanent resident status was granted by fraud alone. See United

States v. Vasquez-Ramos, 531 F.3d 987, 991 (9th Cir. 2008) (“We are bound by

circuit precedent unless there has been a substantial change in relevant

circumstances, or a subsequent en banc or Supreme Court decision that is clearly

irreconcilable with our prior holding.” (internal citations omitted)).

      Arechiga-Pena’s contentions regarding 8 U.S.C. § 1256 and rescission are

foreclosed by this court’s holding in Monet v. INS, where we noted that § 1256

pertains to rescission of permanent resident status, and “does not apply to bar


                                           2                                      13-71944
deportation proceedings against an adjusted alien” and therefore we “exclude[d]

application of the five year limitations period to deportation proceedings regardless

of the method of the alien’s admission.” Monet, 791 F.2d at 754.

      PETITION FOR REVIEW DENIED.




                                          3                                   13-71944